[Cite as State v. Carpenter, 2022-Ohio-3603.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                              CRAWFORD COUNTY




STATE OF OHIO,
                                                          CASE NO. 3-22-09
         PLAINTIFF-APPELLEE,

        v.

LUCAS CARPENTER,                                          OPINION

         DEFENDANT-APPELLANT.



                Appeal from Crawford County Common Pleas Court
                           Trial Court No. 20-CR-0310

                                      Judgment Affirmed

                            Date of Decision: October 11, 2022



APPEARANCES:

        Howard A. Elliott for Appellant

        Daniel J. Stanley for Appellee
Case No. 3-22-09


WILLAMOWSKI, J.

       {¶1} Defendant-appellant Lucas A. Carpenter (“Carpenter”) appeals the

judgment of the Crawford County Court of Common Pleas, arguing that the trial

court erred by failing to impose a less restrictive sanction on him pursuant to R.C.

2929.15(C). For the reasons set forth below, the judgment of the trial court is

affirmed.

                           Facts and Procedural History

       {¶2} On August 25, 2020, Carpenter was indicted on one count of tampering

with evidence in violation of R.C. 2921.12(A)(1), a felony of the third degree, and

on one count of possession of drugs in violation of R.C. 2925.11(A), a felony of the

fifth degree. Doc. 1. On June 9, 2021, Carpenter pled guilty to the count of

tampering with evidence as charged. Doc. 29. The trial court then granted the

State’s motion to dismiss the charge of possession of drugs. Doc. 29. Carpenter

was then sentenced to five years of community control. Doc. 30. The trial court

ordered Carpenter to “enter and successfully complete the CBCF [Community

Based Correctional Facility] inpatient * * * alcohol/drug treatment program.” Doc.

30.

       {¶3} On January 26, 2022, a motion was filed with the trial court that alleged

that Carpenter had violated a condition of his community control, having been

“unsuccessfully terminated” from the CBCF program “for multiple rule

infractions.” Doc. 32. At a hearing on March 7, 2022, Carpenter admitted to

                                        -2-
Case No. 3-22-09


violating a condition of his community control. Doc. 36. March 7 Tr. 4. The trial

court then found that Carpenter had violated the conditions of his community

control and imposed a prison sentence of twelve months for this violation with 301

days of jail-time credit. Doc. 36.

                                Assignment of Error

       {¶4} Carpenter filed his notice of appeal on April 4, 2022. Doc. 42. On

appeal, he raises the following assignment of error:

       Where the offender successfully [ful]fills a community control
       violation in an exemplary manner for a significant period of time,
       it is an abuse of discretion by the trial court to not consider an
       imposition of a less restrictive sanction.

In particular, Carpenter argues that he should have received a less restrictive

sanction pursuant to R.C. 2929.15(C) because he participated in the CBCF program

for 174 days before he was unsuccessfully terminated.

                                     Legal Standard

       {¶5} “Community control proceedings are created by statute and set forth in

R.C. 2929.15.” State v. Ogle, 4th Dist. Hocking No. 16CA22, 2017-Ohio-869, ¶ 8.

“R.C. 2929.15(B) governs the sentencing of an offender following a violation of the

terms and conditions of a community-control sanction.” State v. Espinoza, 3d Dist.

Allen No. 1-21-48, 2022-Ohio-1807, ¶ 21. “If the conditions of community control

are violated, R.C. 2929.15(B) provides the trial court a great deal of latitude in




                                          -3-
Case No. 3-22-09


sentencing the offender.” State v. Brooks, 103 Ohio St.3d 134, 2004-Ohio-4746,

814 N.E.2d 837, ¶ 20. Pursuant to R.C. 2929.15(B),

      the sentencing court may: (1) extend the period of the same
      community control sanction, but not beyond the five-year
      maximum; (2) impose a more restrictive community control
      sanction for any remaining period of time up to the five-year
      maximum; or (3) cancel the community control sanction and
      impose a definite sentence of imprisonment within the range
      allowed for the offense under R.C. 2929.14(A).

Espinoza, supra, at ¶ 21, quoting State v. Evans, 5th Dist. Licking No.

2020CA00078, 2021-Ohio-590, ¶ 11. See also Brooks at ¶ 22.

      {¶6} By way of contrast, “R.C. 2929.15(C) authorizes a trial court to modify

a community residential sanction (R.C. 2929.16), a nonresidential sanction (R.C.

2929.17), or a financial sanction (R.C. 2929.18).”      State v. Weeks, 8th Dist.

Cuyahoga No. 110195, 2021-Ohio-3735, ¶ 12. R.C. 2929.15(C) reads as follows:

      If an offender, for a significant period of time, fulfills the
      conditions of a sanction imposed pursuant to section 2929.16,
      2929.17, or 2929.18 of the Revised Code in an exemplary manner,
      the court may reduce the period of time under the sanction or
      impose a less restrictive sanction, but the court shall not permit
      the offender to violate any law or permit the offender to leave the
      state without the permission of the court or the offender’s
      probation officer.

R.C. 2929.15(C). In general, “once a valid sentence has been executed, a trial court

no longer has the power to modify that sentence except as provided by law.” State

v. Castillo, 2d Dist. Montgomery No. 24022, 2011-Ohio-1821, ¶ 19. However, R.C.

2929.15(C) provides a framework that “allows a trial court to modify a community


                                        -4-
Case No. 3-22-09


control sanction under certain circumstances.” State v. Grodi, 6th Dist. Ottawa Nos.

OT-99-077, 99-CR-140, 2000 WL 1232395, *2 (Sept. 1, 2000).

       {¶7} In examining R.C. 2929.15(C), the Ohio Supreme Court has explained

why this provision exists, stating that “[t]he requirement of court action in the event

of bad behavior applies with equal force in the event of good, or even exemplary,

behavior.” State v. Rue, 164 Ohio St.3d 270, 2020-Ohio-6706, 172 N.E.3d 917, ¶

37. Thus, in the event of good behavior, R.C. 2929.15(C) gives a trial court the

authority “to shorten or end community control * * *.” State v. Pooler, 2d Dist.

Montgomery No. 28661, 2021-Ohio-1432, fn. 2. See also State v. Aguirre, 144

Ohio St.3d 179, 2014-Ohio-4603, 41 N.E.3d 1178, ¶ 32 (O’Neill, J., dissenting)

(explaining that R.C. 2929.15(C) gives a trial court the authority, “for good cause

shown,” to “lighten a sentence” where an offender has exhibited exemplary

behavior, indicating that he or she “has gotten the message”).

                                   Legal Analysis

       {¶8} In this case, Carpenter admitted that his unsuccessful termination from

a CBCF program constituted a community control violation. March 7 Tr. 4. On

appeal, he argues that, pursuant to R.C. 2929.15(C), the trial court should have

imposed a less restrictive sanction on him at sentencing because he was involved in

the CBCF program for 174 days before he was unsuccessfully terminated.

However, this argument misapprehends the purpose of R.C. 2929.15(C).



                                         -5-
Case No. 3-22-09


       {¶9} In general, “once a valid sentence has been executed, a trial court no

longer has the power to modify that sentence except as provided by law.” Castillo,

supra, at ¶ 19. However, R.C. 2929.15(C) allows a trial court to modify an existing

sanction where “an offender, for a significant period of time, fulfills the conditions

of a sanction * * * in an exemplary manner * * *.” R.C. 2929.15(C). Thus, this

provision empowers a trial court, in response to an offender’s exemplary behavior

under a sanction, to “reduce the period of time” remaining under that sanction or to

“impose a less restrictive sanction” in place of that sanction. R.C. 2929.15(C).

       {¶10} However, the case presently before this court was not occasioned by

an offender “fulfill[ing] the conditions of a sanction in an exemplary manner * * *.”

R.C. 2929.15(C). See State v. Butcher, 11th Dist. Ashtabula No. 2003-A-0024,

2004-Ohio-5305, ¶ 13. Rather, in this case, the trial court was responding to an

offender violating a condition of a community control sanction. As a general matter,

R.C. 2929.15(C) applies to situations in which the offender fulfills the conditions of

a sanction and not to situations in which the offender violates a condition of a

sanction. Thus, Carpenter’s actions in this case did not give rise to a situation in

which R.C. 2929.15(C) would be germane.

       {¶11} Further, R.C. 2929.15(C) allows a trial court to make an existing

sanction less severe by reducing its length or imposing a less restrictive sanction in

its place. By exercising either of the options listed in R.C. 2929.15(C) in this case,

the trial court would effectively reward Carpenter for violating a condition of his

                                         -6-
Case No. 3-22-09


community control. Thus, in asserting that R.C. 2929.15(C) should be applied in

this case, Carpenter is essentially arguing that the trial court erred by failing to make

the sanction he violated less severe. This would not comport with the Ohio Supreme

Court’s rationale for the existence of R.C. 2929.15(C): that courts are to take action

“with equal force in the event of good * * * behavior” and “in the event of bad

behavior * * *.” Rue, supra, at ¶ 37. For these reasons, we conclude that this

argument is without merit.

       {¶12} Aside from pointing to R.C. 2929.15(C), Carpenter raises no other

argument against his sentence on appeal. However, even if we were to construe his

argument as a more general assertion that the trial court should have imposed a more

lenient sentence for his community control violation under R.C. 2929.15(B) because

he had been involved in the CBCF program for 174 days, Carpenter would still not

prevail. As an initial matter, we note that “R.C. 2929.15(B) provides the trial court

a great deal of latitude in sentencing the offender” for community control violations.

Evans, supra, at ¶ 11. Additionally, when a “prison term [is] * * * within the

appropriate statutory range, * * * the sentence is presumptively valid.” State v.

Chears, 3d Dist. Hancock No. 5-20-24, 2021-Ohio-260, ¶ 19.

       {¶13} In this case, not only did the prison term fall within the statutory range,

but the trial court also declined to impose the maximum thirty-six month prison term

as requested the State and instead ordered Carpenter to serve twelve months in

prison. March 7 Tr. 21-22.       See also June 9 Tr. 5. Further, the fact that R.C.

                                          -7-
Case No. 3-22-09


2929.15(C) is not directly relevant to this case does not mean that the trial court

could not consider any good behavior that Carpenter had exhibited during his time

in the CBCF program as it fashioned a sentenced under R.C. 2929.15(B). Before

imposing this sentence, the trial court considered the fact that Carpenter had been

involved with the CBCF program for 174 days and listened to an explanation of the

events surrounding his unsuccessful termination. March 7 Tr. 6-8. With this

information, the trial court then considered the factors listed in R.C. 2929.12 and

the principles of felony sentencing in R.C. 2929.11. Id. at 17-18. Given these facts,

even if Carpenter intended to make a more general argument that the trial court

should have imposed a more lenient sentence under R.C. 2929.15(B), his argument

would still be without merit. Accordingly, his sole assignment of error is overruled.

                                     Conclusion

       {¶14} The trial court did not err by failing to resort to R.C. 2929.15(C) in

sentencing Carpenter for a community control violation. Further, in this appeal,

Carpenter has not identified an error that the trial court committed in the process of

sentencing him. Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgment of Crawford County Court of Common Pleas is

affirmed.

                                                                 Judgment Affirmed

MILLER and SHAW, J.J., concur.

/hls

                                         -8-